Citation Nr: 0805573	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than March 2, 2000 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to February 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for schizophrenia and assigned a 100 percent 
disability evaluation, effective from July 2, 2002.  The 
veteran submitted a Notice of Disagreement with the effective 
date assigned.

Thereafter, in an April 2005 rating decision, the RO awarded 
an earlier effective date of March 2, 2000 for the grant of 
service connection.  The veteran continues to disagree with 
the effective date assigned.


FINDINGS OF FACT

1.  In a February 1981 rating action, the RO denied the 
veteran's claim for service connection for schizophrenia.  
The veteran was notified of the decision in February 1981 and 
did not appeal.  This decision became final.
		
2.  In rating decisions dated in April 1983, March 2000, and 
April 2001 the RO denied reopening the claim for service 
connection for schizophrenia.  The veteran was notified of 
these decisions in April 1983, March 2000, and April 2001 but 
did not appeal.  These decisions became final.

3.  In a May 2004 rating decision, the RO granted entitlement 
to service connection for schizophrenia and assigned an 
effective date of July 2, 2002. 

4.  In an April 2005 rating decision, the RO granted 
entitlement to an earlier effective date of March 2, 2000 for 
the grant of service connection for schizophrenia.

5.  From the date of the last final denial in April 1983 to 
March 2, 2000 (the effective date of service connection), 
there is no claim for service connection for a psychiatric 
problem, or any communication that could be considered an 
informal claim.


CONCLUSION OF LAW

An effective date earlier than March 2, 2000, for the grant 
of service connection for schizophrenia, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(r) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


Factual Background & Analysis

The veteran appeals the March 2, 2000 effective date assigned 
for his award of VA compensation for schizophrenia.  His 
essential contention is that the effective date should extend 
back to the date of the initial rating decision that first 
denied service connection back in February 1981.  He avers 
that he was incompetent in 1981 and because of his mental 
state; he did not understand his right to appeal.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is  
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998). 

The record shows that the veteran filed an original claim for 
service connection for schizophrenia in December 1980.  The 
claim was denied on the merits by the RO in February 1981.  
The veteran was given notice of the denial and his appellate 
rights, but did not file a timely appeal of this 
determination within the one-year appellate period following 
issuance of this notice.  Therefore, the denial became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

Thereafter, over the course of several years, VA received 
several applications from the veteran (in April 1983, March 
2000, and February 2001) to reopen his claim of entitlement 
to service connection for schizophrenia.  These claims were 
all denied for failure to submit new and material evidence.  

In July 2002, the RO received the veteran's application to 
reopen his claim of entitlement to service connection for 
schizophrenia.  This claim was initially denied for failure 
of the veteran to submit new and material evidence.  The 
veteran submitted a timely Notice of Disagreement (NOD).  
Thereafter, in a May 2004 rating decision, the RO determined 
that new and material evidence had been submitted, reopened 
the claim, and granted the veteran service connection for 
schizophrenia with a 100 percent evaluation, effective from 
July 2, 2002.  After another NOD was received, the RO granted 
an earlier effective date of March 2, 2000, based on a 
finding that the veteran was not sent proper notice regarding 
the February 2001 decision initiated by a March 2, 2000 
claim. 

Based upon the evidence of record, the Board finds that there 
is simply no basis upon which to justify granting an 
effective date earlier than March 2, 2000, for the grant of 
service connection for schizophrenia.  From the date of the 
last final denial in April 1983 to March 2, 2000 (the date of 
receipt of the next claim and the effective date of service 
connection), there is no claim for service connection for a 
psychiatric problem, or any communication that could be 
considered an informal claim.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, the 
veteran's original claim for service connection was denied in 
an unappealed and final rating decision in February 1981.  
Thereafter, the only application on his part to reopen this 
claim (prior to March 2, 2000) was denied in an April 1983 
rating decision, which was also unappealed and thus became 
final.  Since both the February 1981 and April 1983 rating 
decisions are final, and the next claim was not received 
until March 2, 2000, the only basis upon which to find 
entitlement to an earlier effective date than March 2, 2000 
is if the evidence revealed that there was clear and 
unmistakable evidence (CUE) in either of these prior 
decisions.  However, the veteran has made no such specific 
claim, and no obvious error is revealed upon the Board's 
current review of the evidence then of record.  Thus, there 
are no provisions in the applicable laws and regulations to 
allow an earlier effective date prior to March 2, 2000.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation should be the 
date he first filed for service connection, arguing that he 
was incompetent at the time, and did not understand his right 
to appeal.  This contention is not persuasive.  There is no 
indication that evidence was received in the claims file 
prior to the April 1983 rating action, that would have 
indicated to the RO that the veteran was mentally 
incompetent, and thus unable to effectively participate in 
the adjudication process as it regarded his claim for service 
connection.  In fact, shortly before he submitted his 
February 1983 service connection claim, the veteran submitted 
an application for education expenses in December 1982 and 
indicated that he had been attending trade school.  He was 
not then hospitalized for his mental disorder, nor was a 
fiduciary representative assigned to handle his monetary 
benefits.  Moreover, a March 1983 VA outpatient treatment 
record of inpatient psychiatric evaluation reveals that he 
was evaluated and considered competent for VA purposes, by a 
VA physician.  

In the present matter, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than March 2, 2000, for the 
grant of service connection for schizophrenia is not 
warranted in this case under VA law and regulations governing 
effective dates for awards based on a successful reopening of 
a claim for service connection.  38 U.S.C.A. §§ 5108, 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).  Therefore, 
the appeal must be denied. 





ORDER

An effective date earlier than March 2, 2000, for the grant 
of service connection for schizophrenia, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


